DETAILED ACTION
The following is a final office action is response to communications received on 05/03/2021.  Claims 1-6, 8-15 & 17-20 are currently pending and addressed below.  Claims 7, and 16 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but are moot as the arguments do not apply to any of the references as used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newsome et al. (US 8,308,811).  Please refer to the annotated figures below in consideration of the following rejection:

    PNG
    media_image1.png
    774
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    848
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    1002
    media_image3.png
    Greyscale

Regarding Claim 1, Newsome teaches an acetabular prosthesis (Fig 1) for use in a hip arthroplasty surgical procedure, the acetabular prosthesis comprising: an acetabular liner assembly (10) to be secured to an acetabular shell component (12), the acetabular liner assembly comprising: a ceramic (Col 5: lines 55-8) acetabular shell liner component (16); and a metal (Col 6: lines 7-11) ring (80/110) affixed to and encircling the ceramic acetabular shell liner component (Fig 4), wherein the metal ring comprises 
Regarding Claims 3 & 12, Newsome teaches wherein the ceramic acetabular shell liner component (16) comprises an outer wall (shown) and the metal ring encases a portion of the outer wall less than the entirety of the outer wall (Fig 4).  
Regarding Claim 4, Newsome teaches wherein the metal ring is annular in shape (Fig 1).  
Regarding Claims 5 & 13, Newsome teaches wherein the metal ring comprises a distal rim (shown) that has a first diameter greater than a second diameter of the proximal rim (shown).  
Regarding Claims 6 & 14, Newsome teaches wherein the metal ring is press fitted onto the ceramic acetabular shell liner component (Fig 4).  
Regarding Claims 8 & 17, Newsome teaches wherein the metal ring comprises a distal rim (shown) that is substantially coplanar (Fig 4) with a rim of the ceramic acetabular shell liner component (16).
Regarding Claims 9 & 18, Newsome teaches wherein the ceramic acetabular shell liner component (16) comprises a convex outer wall and the metal ring encases the entire convex outer wall (shown).
Regarding Claims 10 & 15, Newsome teaches the acetabular prosthesis of claim 1.  Further, Newsome teaches an acetabular shell component (12) shaped to fit in a surgically prepared acetabulum of a patient; wherein the metal ring encircles an outer wall of the ceramic acetabular shell liner component (Fig 1).
Regarding Claim 19, Newsome teaches a method for using a modular acetabular prosthesis in a hip arthroplasty surgical procedure, the method comprising: inserting an acetabular shell component (12) into a surgically prepared acetabulum of a patient; and inserting, into the acetabular shell component, an acetabular shell liner assembly (10) that includes a ceramic (Col 5: lines 55-8) acetabular shell liner component (16) having a metal (Col 6: lines 7-11) ring (80/110) affixed to an outer wall of the acetabular shell liner component, wherein the metal ring is shaped to define a lead-in proximal surface (122) that (i) is rounded inwardly (Col 8: lines 41-45) toward a longitudinal axis of the metal ring and (ii) aligns the acetabular shell liner assembly with the acetabular shell as the acetabular shell liner assembly is inserted into the acetabular shell (Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newsome et al. (US 8,308,811) in view of Sheldon et al. (US 6,475,243).  
Regarding Claims 2 & 11, as set forth supra, Newsome discloses the invention substantially as claimed.  However, Newsome does not specifically
Sheldon teaches an acetabular cup assembly in the same field of endeavor.  Said assembly comprising a titanium (Col 11: lines 25-27) sleeve (340) surrounding bearing member (310) to facilitate securement of the bearing member to shell member (212).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the metal ring of Newsome out of titanium, as taught by Sheldon, in order to affix the ring to the shell liner.  Titanium is a very well-known material in the art due to its mechanical and bio-friendly properties.  And it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 20, as set forth supra, Newsome discloses the invention substantially as claimed.  Further, Newsome teaches that it is well known in the art to utilize a replacement femoral component during a total hip replacement surgery (Col 1: lines 32-36).  However, Newsome does not specifically disclose wherein the method further comprises securing a femoral head component into the acetabular shell liner component after the acetabular shell liner assembly has been inserted into the acetabular shell component.
Sheldon teaches a replacement hip assembly (Fig 25) in the same field of endeavor.  Said assembly comprising an acetabular device and a femoral head assembly (320) for use in a THR.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a femoral head component, as .

Conclusion                                                                                                                       
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774